The action of the trial court in overruling demurrer to replication No. 3 as amended has been re-examined in conference by all the justices, and it is now held to be error. In view of paragraph 4 of the letter calling for further information on the subject of other insurance, when considered with the other expressions contained in the letter and set out in that pleading, it is not sufficient to show a waiver after full knowledge of a breach of the contract provisions not to have or take other insurance. Antes v. West Assur. Co., 84 Iowa, 355,51 N.W. 7.
All the Justices concur in granting the application for rehearing, and the cause is reversed and remanded.
Application granted. Judgment of affirmance set aside, and reversed and remanded.